Exhibit 10.8

Form B

AMERICAN WATER WORKS COMPANY, INC.

2007 OMNIBUS EQUITY COMPENSATION PLAN

PERFORMANCE STOCK UNIT GRANT

This PERFORMANCE STOCK UNIT GRANT, dated as of February 21, 2013, (the “Date of
Grant”), is delivered by American Water Works Company, Inc. (the “Company”) to
Jeffry E. Sterba (the “Participant”).

RECITALS

WHEREAS, the Committee (as defined in the American Water Works Company, Inc.
2007 Omnibus Equity Compensation Plan) has adopted a 2013 Long Term Incentive
Plan (“2013 LTIP”) pursuant to which designated employees will be granted equity
awards (collectively, the “Equity Award”) for shares of Common Stock of the
Company, par value $0.01 per share, (the “Company Stock”);

WHEREAS, the Equity Award is comprised of four separate grants, a nonqualified
stock option, a restricted stock unit, and two performance stock unit grants;

WHEREAS, the Committee has determined that the Participant is eligible to
participate in the 2013 LTIP and to grant the Participant an Equity Award under
the 2013 LTIP; and

WHEREAS, the Committee has determined that the performance stock unit portion of
the Equity Award granted to the Participant pursuant to the 2013 LTIP shall be
issued under the American Water Works Company, Inc. 2007 Omnibus Equity
Compensation Plan (the “Plan”), and the terms and conditions of the performance
stock unit grant that may be earned based on performance goals relating to
compounded earnings per share growth and operational efficiency improvement, as
set forth in Exhibit A attached hereto, shall be memorialized in this grant (the
“Grant”).

NOW, THEREFORE, the parties to this Grant, intending to be legally bound hereby,
agree as follows:

1. Grant of Performance Stock Units. Subject to the terms and conditions set
forth in this Grant and the Plan, the Company hereby grants to the Participant
14,259 performance stock units (the “Performance Units”). The Performance Units
are contingently awarded and will be earned and distributable if and only to the
extent that the Performance Goals (as defined below) and other conditions set
forth in this Grant are met. Each Performance Unit shall be a phantom right and
shall be equivalent to one share of Company Stock on the applicable payment
date, as described in Paragraph 5 below. The number of Performance Units set
forth above is equal to the target number of shares of Company Stock that the
Participant will earn for 100% achievement of the Performance Goals described in
this Grant (the “Target Award”).

2. Performance Unit Account. The Company shall establish and maintain a
Performance Unit account as a bookkeeping account on its records (the
“Performance Unit Account”) for the Participant and shall record in such
Performance Unit Account the number of Performance Units granted to the
Participant. The Participant shall not have any interest in any fund or specific
assets of the Company by reason of this grant or the Performance Unit Account
established for the Participant.



--------------------------------------------------------------------------------

3. Performance Goals.

(a) Except as provided in Paragraph 3(c) and Paragraph 4 below, the distribution
of the shares of Company Stock attributable to the Performance Units is
contingent upon achievement of the performance goals set forth in Exhibit A
attached hereto (the “Performance Goals”) and the Participant’s continuous
employment or service with the Employer (as defined in the Plan) from the date
of Grant to the end of the Performance Period (as defined below).

(b) As soon as administratively practicable following the end of the Performance
Period, the Committee will determine whether and to what extent the Performance
Goals have been met and certify the number of Performance Units the Participant
has earned, if any. Except as described in Paragraph 4 below, the Participant
must be employed by, or providing service to, the Employer on the last day of
the Performance Period in order to earn the Performance Units.

(c) If a Change of Control occurs prior to the end of the Performance Period,
then the Performance Period will end on the date of the Change of Control and
the Performance Units will be deemed earned at the Target Award level as of the
date of the Change of Control (the “Change of Control Date”). For purposes of
this Grant, the term “Change of Control” shall mean as such term is defined in
the Plan, except that a Change of Control shall not be deemed to have occurred
for purposes of this Grant unless the event constituting the Change of Control
constitutes a change in ownership or effective control of the Company, or in the
ownership of a substantial portion of the assets of the Company, within the
meaning of section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) and its corresponding regulations.

(d) For purposes of this Grant, the term “Performance Period” shall mean the
three-year period beginning on January 1, 2013 and ending December 31, 2015.

4. Termination of Employment or Service.

(a) If the Participant’s employment or service with the Employer is terminated
prior to the end of the Performance Period by the Participant for Good Reason,
by the Company without Cause (as defined in Paragraph 4(d) below), or on account
of death or Total Disability (as defined below), the Participant will earn the
number of Performance Units that would have been earned if the Participant had
remained employed through the last day of the Performance Period if the
Performance Goals and the requirements of this Grant are met as of the last day
of the Performance Period. For purposes of this Grant, the term “Good Reason”
shall mean have the meaning that is provided in the Amended Employment Letter
Agreement between Participant and the Company that is dated March 26, 2012, and
the term “Total Disability” shall mean that the Participant has been determined
to be totally disabled by the Social Security Administration. Any Performance
Units that are earned pursuant to this Paragraph 4(a) will be distributed in
accordance with Paragraph 5.

 

2



--------------------------------------------------------------------------------

(b) If the Participant’s employment or service with the Employer is terminated
prior to the end of the Performance Period on account of any reason other than a
termination by the Company for Cause, by the Participant for Good Reason, by the
Company without Cause, or on account of death or Total Disability, the
Participant will earn a pro-rata portion of the Performance Units, if the
Performance Goals and the requirements of this Grant are met as of the last day
of the Performance Period. The prorated portion will be determined as the number
of Performance Units that would have been earned if the Participant had remained
employed through the last day of the Performance Period, multiplied by a
fraction, which fraction shall be equal to (i) 1/2, if the Participant’s
employment or service with the Employer terminates on or after January 1, 2014,
but prior to January 1, 2015 and (ii) 2/2, if the Participant’s employment or
service with the Employer terminates on or after January 1, 2015. Any
Performance Units that are earned pursuant to this Paragraph 4(b) will be
distributed in accordance with Paragraph 5.

(c) If at any time prior to the earlier of January 1, 2014 or a Change of
Control, the Participant’s employment or service with the Employer is terminated
on account of any reason other than a termination by the Participant for Good
Reason, by the Company without Cause, or on account of death or Total
Disability, all of the Performance Units subject to this Grant shall be
immediately forfeited as of the date of the Participant’s termination of
employment or service with the Employer and the Participant shall not have any
rights with respect to the distribution of any portion of the Performance Units.

(d) If at any time prior to the date the Performance Units are distributed in
accordance with Paragraph 5 the Participant’s employment or service with the
Employer is terminated on account of Cause, all of the Performance Units subject
to this Grant shall be immediately forfeited and the Participant will not have
any rights with respect to the distribution of any portion of the Performance
Units, irrespective of the level of achievement of the Performance Goals. For
purposes of this Grant, the term “Cause” shall mean a finding by the Committee
that the Participant (A) has breached his or her employment or service contract
with the Employer, if any; (B) has engaged in disloyalty to the Employer,
including, without limitation, fraud, embezzlement, theft, commission of a
felony or proven dishonesty; (C) has disclosed trade secrets or confidential
information of the Employer to persons not entitled to receive such information;
(D) has breached any written noncompetition or nonsolicitation agreement between
the Participant and the Employer; or (E) has engaged in such other behavior
detrimental to the interests of the Employer as the Committee determines.

5. Time and Form of Payment with Respect to Performance Units. Unless an
election is made pursuant to Paragraph 6 below, the Participant will receive a
distribution with respect to the Performance Units earned as described in
Paragraphs 3 and 4 above within seventy (70) days following the earlier of
(i) January 1, 2016 (the “Distribution Date”), or (ii) the Change of Control
Date. The Performance Units will be distributed in shares of Company Stock, with
each Performance Unit earned equivalent to one share of Company Stock. Any
Performance Units not earned because of the failure to attain the Performance
Goals and service condition will be forfeited.

6. Deferrals. The Participant may make an irrevocable election to defer the
Distribution Date (or further defer the Deferred Date (as defined below), if
applicable) of all of

 

3



--------------------------------------------------------------------------------

the Performance Units that are earned, plus dividend equivalents earned on such
Performance Units as described in Paragraph 7 below, to a later date, provided
that (i) the election shall not take effect until at least twelve (12) months
after the date on which the election is made, (ii) the deferred Distribution
Date cannot be earlier than five (5) years from the original Distribution Date
under Paragraph 5 above (or five (5) years from the applicable Deferred Date, if
a subsequent deferral of a Deferred Date is being made), and (iii) the election
must be made no less than twelve (12) months prior to the date of the
Distribution Date (twelve (12) months prior to the previously applicable
Deferred Date, if a subsequent deferral of a Deferred Date is being made). To
defer the Distribution Date, the Participant must elect to defer 100% of the
Performance Units, including corresponding dividend equivalents, earned by the
Participant under this Grant, as well as 100% of the other performance stock
units, including corresponding dividend equivalents, earned by the Participant
under the 2013 LTIP, and complete the deferral election form provided to the
Participant by the Committee. If the Participant desires to make a further
deferral, the Participant must make such election on a separate form provided by
the Committee for such purpose. Any such election shall be made in accordance
with section 409A of the Code and any corresponding guidance and regulations
issued under section 409A of the Code. Notwithstanding a Participant’s election
pursuant to this Paragraph, if the Change of Control Date occurs prior to the
Deferred Date, the distribution of the Participant’s earned Performance Units,
plus corresponding dividend equivalents, will be the Change of Control Date. If
a Distribution Date is delayed one or more times pursuant to this Paragraph 6,
the new Distribution Date shall be referred to as the “Deferred Date.”

7. Dividend Equivalents. Until the earlier of the Distribution Date (or the
Deferred Date, if elected) or the Change of Control Date, if any dividends are
paid with respect to the shares of Company Stock, the Company shall credit to a
dividend equivalent account (the “Dividend Equivalent Account”) the value of the
dividends that would have been distributed if the Performance Units credited to
the Participant’s Performance Unit Account as of the date of payment of any such
dividend were shares of Company Stock. At the same time that the Performance
Units are converted to shares of Company Stock and distributed to the
Participant, the Company shall pay to the Participant a lump sum cash payment
equal to the value of the dividends credited to the Participant’s Dividend
Equivalent Account; provided, however, that any dividends that were credited to
the Participant’s Dividend Equivalent Account that are attributable to
Performance Units that have been forfeited as provided in Paragraph 3 and 4
above shall be forfeited and not payable to the Participant. No interest shall
accrue on any dividend equivalents credited to the Participant’s Dividend
Equivalent Account.

8. Change of Control. Except as set forth above, the provisions set forth in the
Plan applicable to a Change of Control (as defined in the Plan) shall apply to
the Performance Units, and, in the event of a Change of Control, the Committee
may take such actions as it deems appropriate pursuant to the Plan and is
consistent with the requirements of section 409A of the Code.

9. Acknowledgment by Participant. By accepting this Grant, the Participant
acknowledges that with respect to any right to distribution pursuant to the Plan
or this Grant, the Participant is and shall be an unsecured general creditor of
the Company without any preference as against other unsecured general creditors
of the Company, and the Participant hereby

 

4



--------------------------------------------------------------------------------

covenants for himself or herself, and anyone at any time claiming through or
under the Participant, not to claim any such preference, and hereby disclaims
and waives any such preference which may at any time be at issue, to the fullest
extent permitted by applicable law.

10. Restrictions on Issuance or Transfer of Shares of Company Stock.

(a) To the extent permitted by Code Section 409A, the obligation of the Company
to deliver shares of Company Stock upon the Participant earning the Performance
Units shall be subject to the condition that if at any time the Committee shall
determine in its discretion that the listing, registration or qualification of
the shares of Company Stock upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory body is
necessary or desirable as a condition of, or in connection with, the issuance of
shares of Company Stock, the shares of Company Stock may not be issued in whole
or in part unless such listing, registration, qualification, consent or approval
shall have been effected or obtained free of any conditions not acceptable to
the Committee.

(b) The issuance of shares of Company Stock and the payment of cash to the
Participant pursuant to this Grant is subject to any applicable taxes and other
laws or regulations of the United States or of any state having jurisdiction
thereof.

(c) As a condition to receive any shares of Company upon conversion of the
earned Performance Units, the Participant agrees:

(i) to be bound by the Company’s policies regarding the limitations on the
transfer of such shares, and understands that there may be certain times during
the year that the Participant will be prohibited from selling, transferring,
pledging, donating, assigning, mortgaging, hypothecating or otherwise
encumbering the shares; and

(ii) that any shares of Company Stock received by the Participant upon the
distribution of the earned Performance Units pursuant to this Grant shall be
subject to the restrictions set forth in the Company’s Stock Retention Program
for Executives and any applicable clawback or recoupment policies and other
policies that may be implemented by the Company’s Board of Directors or a duly
authorized committee thereof, from time to time.

11. Participant Undertaking. The Participant agrees to take whatever additional
actions and execute whatever additional documents the Company may in its
reasonable judgment deem necessary or advisable in order to carry out or effect
one or more of the obligations or restrictions imposed on the Participant
pursuant to the provisions of this Grant.

12. Grant Subject to Plan Provisions. This Grant is made pursuant to the Plan,
the terms of which are incorporated herein by reference, and in all respects
shall be interpreted in accordance with the Plan. In the event of any
contradiction, distinction or difference between this Grant and the terms of the
Plan, the terms of the Plan will control. Except as otherwise defined in this
Grant, capitalized terms used in this Grant shall have the meanings set forth in
the Plan. This Grant is subject to the interpretations, regulations and
determinations concerning the Plan

 

5



--------------------------------------------------------------------------------

established from time to time by the Committee in accordance with the provisions
of the Plan, including, but not limited to, provisions pertaining to (i) rights
and obligations with respect to withholding taxes, (ii) the registration,
qualification or listing of the shares of Company Stock, (iii) changes in
capitalization of the Company, and (iv) other requirements of applicable law.
The Committee shall have the authority to interpret and construe this Grant
pursuant to the terms of the Plan, its decisions shall be conclusive as to any
questions arising hereunder. By accepting this Grant, the Participant agrees
(A) to be bound by the terms of the Plan and this Grant, (B) to be bound by the
determinations and decisions of the Committee with respect to this Grant, the
Plan and the Participant’s rights to benefits under this Grant and the Plan, and
(C) that all such determinations and decisions of the Committee shall be binding
on the Participant, his or her beneficiaries and any other person having or
claiming an interest under this Grant and the Plan on behalf of the Participant.

13. No Rights as Stockholder. The Participant shall not have any rights as a
stockholder of the Company, including the right to any cash dividends (except as
provided in Paragraph 7), or the right to vote, with respect to any Performance
Units.

14. No Rights to Continued Employment or Service. This Grant shall not confer
upon the Participant any right to be retained in the employment or service of
the Employer and shall not interfere in any way with the right of the Employer
to terminate the Participant’s employment or service at any time. The right of
the Employer to terminate at will the Participant’s employment or service at any
time for any reason is specifically reserved.

15. Assignment and Transfers. No Performance Units or dividend equivalents
awarded to the Participant under this Grant may be transferred, assigned,
pledged, or encumbered by the Participant and the Performance Units and dividend
equivalents shall be distributed during the lifetime of the Participant only for
the benefit of the Participant. Any attempt to transfer, assign, pledge, or
encumber the Performance Units or dividend equivalents under this Grant by the
Participant shall be null, void and without effect. The rights and protections
of the Company hereunder shall extend to any successors or assigns of the
Company. This Grant may be assigned by the Company without the Participant’s
consent.

16. Withholding. The Participant shall be required to pay to the Employer, or
make other arrangements satisfactory to the Employer to provide for the payment
of, any federal, state, local or other taxes that the Employer is required to
withhold with respect to the grant, vesting and distribution of the Performance
Units and dividend equivalents. Any tax withholding obligation of the Employer
with respect to the distribution of shares of Company Stock pursuant to the
Performance Units that are earned by the Participant under this Grant may, at
the Committee’s discretion, be satisfied by having shares of Company Stock
withheld up to an amount that does not exceed the minimum applicable withholding
tax rate for federal (including FICA), state, local and other tax liabilities.

17. Effect on Other Benefits. The value of shares of Company Stock and dividend
equivalents distributed with respect to the Performance Units shall not be
considered eligible earnings for purposes of any other plans maintained by the
Company or the Employer. Neither shall such value be considered part of the
Participant’s compensation for purposes of determining or calculating other
benefits that are based on compensation, such as life insurance.

 

6



--------------------------------------------------------------------------------

18. Applicable Law. The validity, construction, interpretation and effect of
this Grant shall be governed by and construed in accordance with the laws of the
State of Delaware, without giving effect to the conflicts of laws provisions
thereof.

19. Notice. Any notice to the Company provided for in this instrument shall be
addressed to the Company in care of the General Counsel at the Company’s
corporate headquarters, and any notice to the Participant shall be addressed to
such Participant at the current address shown on the payroll records of the
Employer, or to such other address as the Participant may designate to the
Employer in writing. Any notice shall be delivered by hand, sent by telecopy or
enclosed in a properly sealed envelope addressed as stated above, registered and
deposited, postage prepaid, in a post office regularly maintained by the United
States Postal Service.

20. Taxation; Code Section 409A. As applicable, this Grant is intended to comply
with the requirements of section 409A of the Code and shall be interpreted and
administered in accordance with Code section 409A. Notwithstanding any provision
to the contrary herein, if the Performance Units constitute “deferred
compensation” under section 409A of the Code, distributions made with respect to
this Grant may only be made in a manner and upon an event permitted by Code
section 409A. To the extent that any provision of the Grant would cause a
conflict with the requirements of Code section 409A, or would cause the
administration of the Grant to fail to satisfy the requirements of Code section
409A, such provision shall, to the extent practicable if permitted by applicable
law, be deemed null and void. In the event that it is determined not feasible to
void a provision of this Grant, such provision shall be construed in a manner as
to comply with the Code section 409A requirements. This Grant may be amended
without the consent of the Participant in any respect deemed by the Committee or
its delegate to be necessary in order to comply with Code section 409A. Unless a
valid election is made pursuant to Paragraph 6 above, in no event may the
Participant, directly or indirectly, designate the calendar year of
distribution. Notwithstanding anything in the Plan or the Grant to the contrary,
the Participant shall be solely responsible for the tax consequences of this
Grant, and in no event shall the Company have any responsibility or liability if
this Grant does not meet any applicable requirements of Code section 409A.

21. Severability. In the event one or more of the provisions of this Grant
should, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability will not affect any
other provisions of this Grant, and this Grant will be construed as if such
invalid, illegal or unenforceable provision had never been contained herein.

[SIGNATURE PAGE FOLLOWS]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Grant, effective as of the Date of Grant.

 

AMERICAN WATER WORKS COMPANY, INC. By:   George MacKenzie

LOGO [g522605ex10_7pg8.jpg]

Its:   Chairman of the Board of Directors

 

8



--------------------------------------------------------------------------------

“PSU GRANT B – EPS AND O&M EXPENSE”

EXHIBIT A

PERFORMANCE GOALS

The number of Performance Units that may be earned shall be determined based on
the combined achievement of Compounded Earnings Per Share Growth (as described
below) (50% weighting) and Operational Efficiency Improvement (as described
below) (50% weighting) over the Performance Period.

Compounded Earnings Per Share (“EPS”) Growth – will be calculated based on fully
diluted EPS calculated in accordance with US GAAP as reported in the Company’s
audited consolidated financial statements adjusted to exclude all items of gain,
loss or expense for the fiscal year determined to be extraordinary or unusual in
nature or infrequent in occurrence or related to the disposal of a segment of a
business or related to a change in accounting principle, all as determined in
accordance with financial accounting standards. The starting point for the
calculation will be adjusted EPS of $2.00 for the year ended December 31, 2012.
The ending point for the calculation will be EPS for the year ended December 31,
2015, adjusted to exclude all items of gain, loss or expense for the fiscal year
determined to be extraordinary or unusual in nature or infrequent in occurrence
or related to the disposal of a segment of a business or related to a change in
accounting principle, all as determined in accordance with financial accounting
standards.

As soon as administratively practicable following the end of the Performance
Period, the Committee will certify the level of achievement of the Compounded
EPS Growth.

The award scale for Compounded EPS Growth is as follows:

 

Compounded EPS Growth  

Actual
Compounded
Growth

   Target Award
(50%
Weighting)*   10% or more      175 % 9.4%      160 % 8.8%      145 % 8.2%     
130 % 7.6%      115 % 7.0%      100 % 6.6%      85 % 6.2%      70 % 5.8%      55
% 5.4%      40 % 5.0%      25 % <5.0%      0 %

Operational Efficiency Improvement – will be calculated as the ratio of total
operation and maintenance expense (“O&M”) to total operating revenues for the
Company’s regulated operations, with both amounts adjusted to exclude purchased
water expense and adjusted to exclude the allocation of internal non-O&M costs
to regulated O&M expense. This information is to be prepared in a manner that is
consistent with the income statement presentation in the Company’s annual
audited consolidated financial statements



--------------------------------------------------------------------------------

prepared in accordance with US GAAP, and the Segment Information reported for
the Regulated Businesses segment in the notes to those financial statements. The
final result will be the average of the three individual calculations for the
years ended December 31, 2013, 2014 and 2015.

As soon as administratively practicable following the end of the Performance
Period, the Committee will certify the level of achievement of the Operational
Efficiency Improvement.

The award scale for Operational Efficiency Improvement is as follows:

 

Operational Efficiency Improvement  

Actual Three
Year Average

   Target Award
(50%
Weighting)*   35.2% or less      175 % 35.6%      160 % 36.0%      145 % 36.4%
     130 % 36.8%      115 % 37.2%      100 % 37.6%      85 % 38.0%      70 %
38.4%      55 % 38.8%      40 % 39.2%      25 % > 39.2%      0 %

 

* Results between the award percentages in the award scales will be
interpolated.

If actual achievement of either of the two Performance Goals does not meet
threshold performance (i.e., less than 5% for Compounded EPS Growth and greater
than 39.2% for Operational Efficiency Improvement), then that Performance Goal
will be reflected in the final result for determining the number of earned
Performance Units at its assigned weighting with a 0%. The maximum award that
may be earned for each Performance Goal is capped at 175%, and the maximum award
that may be earned by the Participant is capped at 175% of the Target Award.

 

 



--------------------------------------------------------------------------------

Example

The following is an example calculation for a Participant with a Target Award of
1,000 Performance Units:

Earnings Per Share

 

     12/31/2012
Adjusted     12/31/2015
Illustration  

Adjusted diluted earnings per share from continuing operations

   $ 2.00 *    $ 2.44      

 

 

   

 

 

 

Compounded annual growth rate

       6.8 %      

 

 

 

 

* Adjusted for weather impact and contribution to the Foundation

Operational Efficiency Ratio

(In thousands, except per share)

 

     Year      Operating
Revenue      O&M
Expense      Annual
Efficiency
Ratio     Three
Year
Average  

Actual

     2010       $ 2,185,822       $ 966,198         44.2 %   

Actual

     2011       $ 2,269,883       $ 963,013         42.4 %  

Actual

     2012       $ 2,454,261       $ 984,746         40.1 %     42.2 % 

Illustration

     2013       $ 2,655,931       $ 1,025,501         38.6 %     40.4 % 

Illustration

     2014       $ 2,789,131       $ 1,008,235         36.1 %     38.3 % 

Illustration

     2015       $ 2,819,455       $ 1,007,713         35.7 %     36.8 % 

Earned Performance Units

 

     Achievement     Award     Weighting     Weighted
Payout  

Compounded Earnings Per Share Growth

     6.8 %      92.5 %      50 %      46.3 % 

Operational Efficiency Improvement

     36.8 %      115.0 %      50 %      57.5 %        

 

 

   

 

 

           100 %      103.8 %        

 

 

   

 

 

 

In this example, the individual who was awarded a Target Grant of 1,000
Performance Units would earn 1,038 Performance Units (1,000 x 1.038), which is
convertible into an equivalent number of shares of Company Stock assuming all
other terms and conditions of the Grant have been satisfied.